Citation Nr: 1544485	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  01-08 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active military service from March 1970 to April 1973.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This rating decision granted the Veteran's petition for service connection for posttraumatic stress disorder (PTSD) and assigned a 10 percent disability evaluation effective from October 24, 1997.  

In July 2003, the Board remanded the case for further development by the originating agency, including scheduling of an examination.  Upon completion of the remand instructions, the case was returned to the Board for further consideration.  In November 2005, the Board denied the Veteran's claim of an initial rating higher than 10 percent for PTSD.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2006, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in an August 2006 Joint Motion filed by counsel for the Veteran and the VA Secretary.  In July 2007, the Board denied the Veteran's appeal again.  The Veteran appealed this decision to the Court.  In January 2010, the Court issued a decision which vacated the Board's July 2007 decision, and remanded the case to the Board for action consistent with its decision.  In July 2010, the Board remanded the case for further development by the originating agency.  In May 2013, the Board again denied the Veteran's claim for increased rating, which the Veteran again appealed to the Court.  In July 2014, the Court issued a decision which vacated the Board's May 2013 decision, and remanded the case to the Board for readjudication in compliance with directives specified in a July 2014 Joint Motion filed by counsel for the Veteran and the VA Secretary.  

Prior to the July 2014 Joint Motion, the issue before the Board had been limited to entitlement to an increased rating for PTSD.  The July 2014 Joint Motion, however, stated that, "remand is warranted for the Board to provide adequate consideration of the issue of entitlement to TDIU in accordance with applicable law and regulation."  Specifically, the JMR found that the May 2013 Board decision made no findings of fact, rendered no conclusions of law, and failed to discuss whether the Veteran had service-connected disabilities other than PTSD.  Based on the Joint Motion and the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), in a January 2015 determination the Board found that the issue of entitlement to TDIU was before the Board and remanded the issue for further development.  The Board denied entitlement to an increased rating for PTSD in the January 2015 decision.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's January 2015 remand instructions, the RO sent the Veteran a letter in March 2015 detailing VA's duties to notify and assist and included a VA Form 21-8940, requesting that the Veteran provide the information requested therein.  The RO received no response from the Veteran and in a May 2015 rating decision and Supplemental Statement of the Case (SSOC) denied entitlement to TDIU.  The same date as the rating decision and SSOC, VA received notification from the Veteran of a change of address.  The RO, however, sent the rating decision and SSOC to the old address of record, which was the same address to which the March 2015 notice letter was sent.  The Veteran did not respond to either the May 2015 rating decision or SSOC and there is no evidence that he received the decisions.  Although the change of address letter from the Veteran was dated in May 2015, it is unclear from the record when the Veteran's address changed.  As such, the Board concludes that remand is necessary to provide the Veteran with a copy of the March 2015 notice letter, in addition to the May 2015 rating decision and the May 2015 SSOC.

The Board also notes that the RO denied entitlement to service connection for a bilateral hearing loss disability and for tinnitus in a December 2014 rating decision.  In January 2015, the Veteran filed a notice of disagreement with the rating decision, specifically referencing the above issues.  As the RO has not recognized the above notice of disagreement or adjudicated the issues, in light of the Court's holding in Manlincon v. West, 12 Vet. App. 238 (1999), the Board concludes that a remand is required to ensure that a Statement of the Case (SOC) that addresses the issues is provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing the issues of entitlement to service connection for a bilateral hearing loss disability and tinnitus.  The Veteran should be provided the opportunity to perfect a timely Substantive Appeal (VA Form 9) with respect to the issues.  The RO is free to undertake any additional development deemed necessary with respect to the issues.

2.  Provide the Veteran with copies of the March 2015 notice letter, the May 2015 rating decision, and the May 2015 SSOC addressing the issue of entitlement to TDIU.  

3.  The Veteran should be afforded the appropriate time to respond to the foregoing and the RO is directed to undertake any additional development warranted based on additional information received.

4.  If, after the requisite response period has passed, the Veteran has not provided additional evidence or argument and no additional development is undertaken by the RO, return the case to the Board.  

5.  If additional evidence is received and/or development undertaken, readjudicate the Veteran's TDIU claim.  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  The Veteran and his representative should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




